Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, and 12-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rodell (US 2014037225) transmitting a transaction authorization request to an issuer system associated with the account identifier; receiving, from the issuer system, an authorization response message that the transaction is authorized; and transmitting, with at least one processor, the modified URL to the user device, such that the user device is facilitated to engage in a transaction through the network location associated with the merchant and/or item using a payment account associated with the account identifier
Batz (20060047814) discloses a modified URL with an original URL and token passed between users. 
Gage (US 8239445) discloses a a modified URL with various parts included. 
Limasset, et al. (2017), in “Fast and Scalable Minimal Perfect Hashing for Massive Key Sets,” disclose how minimal perfect hash functions provide space-efficient and collision free hashing on static sets. 
The above combination of art fails to disclose generating a modified URL by hashing an original URL, tokenized account identifier, and one or more accounts. 

35 U.S.C. 101 Subject Eligibility: 

For these reasons, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

	/BRANDON M DUCK/               Examiner, Art Unit 3691                                                                                                                                                                                         /OLABODE AKINTOLA/Primary Examiner, Art Unit 3691